Citation Nr: 0421558	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  99-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss. 

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral knee condition.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a cervical spine disorder.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disability.

6.  Entitlement to increased (compensable) rating for 
malaria.   



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO noted pertinent changes in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

The Board observes that while VCAA notice was sent to the 
veteran in December 2003, it was returned as undeliverable.  
However, the claims file reflects a more current address for 
the veteran that was associated with the record before the 
notice was returned.  Because the record does not reflect the 
veteran having received the requisite notice, further action 
is required by the RO prior to appellate disposition of the 
issues on appeal.

In addition, the veteran testified before the undersigned 
Veterans Law Judge, Board of Veterans' Appeals on February 
27, 2004.  However, the transcript of that hearing is plainly 
incomplete.  Either the recording was incomplete or the first 
tape was inadvertently misplaced.  Efforts to obtain a 
complete transcript have been unavailing.  Inasmuch as the 
case is being remanded, the veteran should be contacted and 
afforded an opportunity to have another hearing.  The Board 
sincerely regrets the delay.

Accordingly the case is REMANDED for the following actions:

1.  The veteran should be contacted to 
ascertain whether he would desire another 
hearing before a Veterans Law Judge, 
Board of Veterans' Appeals inasmuch as 
the recording of his February 2004 
hearing was not complete.  

2.  The RO should provide the requisite 
VCAA notice to the veteran at his correct 
mailing address.  Following completion of 
these actions and after undertaking any 
other appropriate development, the RO 
should review the evidence and determine 
whether the veteran's claims may now be 
granted.  If the decision remains adverse 
to the veteran, he and any representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




